     Case 3:19-cv-00342-MMD-WGC Document 40 Filed 05/15/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     SCOTT CASTEEL,                                  Case No. 3:19-cv-00342-MMD-WGC

7                                 Petitioner,                        ORDER

8            v.

9     WILLIAM GITTERE, et al.,

10                            Respondents.

11

12          In this habeas corpus action, on April 30, 2020, the Court granted Respondents’

13   motion to dismiss, dismissed certain claims of Petitioner Scott Casteel, and set a schedule

14   for Respondents to file an Answer responding to his remaining claims. (ECF No. 38.)

15   Respondents’ Answer is due July 29, 2020—Casteel will then have 60 days to file a Reply,

16   responding to the Answer. (See ECF No. 38.)

17          On May 8, 2020, Casteel filed a motion for appointment of counsel (ECF No. 39).

18   Casteel previously filed a motion for appointment for counsel (ECF No. 7), which the Court

19   denied (ECF No. 5). Casteel then filed a motion to reconsider, seeking reconsideration of

20   the denial of the motion (ECF No. 9), and the Court denied the motion to reconsider as

21   well (ECF No. 10). “Indigent state prisoners applying for habeas corpus relief are not

22   entitled to appointed counsel unless the circumstances of a particular case indicate that

23   appointed counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801

24   F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970)

25   (per curiam)). The Court may, however, appoint counsel at any stage of the proceedings

26   “if the interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules

27   Governing § 2254 Cases; Chaney, 801 F.2d at 1196. The Court remains of the view that

28   appointment of counsel is unwarranted in this case.
     Case 3:19-cv-00342-MMD-WGC Document 40 Filed 05/15/20 Page 2 of 2


1          It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

2    39) is denied.

3          DATED THIS 15th day of May 2020.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
